Name: Commission Regulation (EC) No 592/2000 of 17 March 2000 on the issuing of import licenses for bananas under the tariff quatas and the quantity of traditional ACP bananas for the second quarter of 2000 and on the submission of new applications
 Type: Regulation
 Subject Matter: international trade;  economic geography;  plant product;  tariff policy
 Date Published: nan

 Important legal notice|32000R0592Commission Regulation (EC) No 592/2000 of 17 March 2000 on the issuing of import licenses for bananas under the tariff quatas and the quantity of traditional ACP bananas for the second quarter of 2000 and on the submission of new applications Official Journal L 071 , 18/03/2000 P. 0008 - 0009COMMISSION REGULATION (EC) No 592/2000of 17 March 2000on the issuing of import licenses for bananas under the tariff quatas and the quantity of traditional ACP bananas for the second quarter of 2000 and on the submission of new applicationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas [1], as last amended by Regulation (EC) No 1257/1999 [2], and in particular Article 20 thereof,Whereas:(1) Commission Regulation (EC) No 2362/98 [3], as amended by Regulation (EC) No 756/1999 [4], lays down detailed rules for the implementation of Regulation (EEC) No 404/93 regarding imports of bananas into the Community.(2) Article 17 of Regulation (EC) No 2362/98 lays down that where, in the case of a given quarter and for any one or more of the origins listed in Annex I, the quantities applied for appreciably exceed any indicative quantity fixed under Article 14 or exceed the quantities available, a percentage reduction to be applied to the amounts requested shall be fixed.(3) The indicative quantities available for import under the tariff quatas and the quantity of traditional ACP bananas are laid down for the second quarter of 2000 by Commission Regulation (EC) No 250/2000 [5].(4) In the case of the quantities covered by licence applications that are either less than or do not appreciably exceed the indicative quantities fixed for the given quarter, import licenses are issued for the quantities applied for. However, for certain origins, the quantities applied for appreciably exceed the indicative quantities. A reduction percentage should therefore be set to be applied to each licence application for the origin or origins involved.(5) The maximum quantity for which licence applications may still be submitted in accordance with Article 18 of Regulation (EC) No 2362/98 should be set, taking account of the applications accepted at the end of the application period and of the available quantities.(6) This Regulation should apply immediately to permit licences to be issued as quickly as possible.(7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Import licences for bananas shall be issued under the tariff quatas and the quantity of traditional ACP bananas referred to in Article 18 of Regulation (EEC) No 404/93 for the second quarter of 2000 for:(a) the quantity indicated in the licence application multiplied by reduction coefficients of 0,6741, 0,7820, 0,7252 and 0,6533, for applications indicating origins "Columbia", "Costa Rica", "Ecuador" and "Other" respectively;(b) the quantity indicated in the licence application for applications indicating origins other than those referred to in (a).Article 2The quantities for which licence applications may still be lodged in respect of the second quarter of 2000 are laid down in the Annex.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 March 2000.For the CommissionFranz FISCHLERMember of the Commission[1] OJ L 47, 25.2.1993, p. 1.[2] OJ L 160, 26.6.1999, p. 80.[3] OJ L 293, 31.10.1998, p. 32.[4] OJ L 98, 13.4.1999, p. 10.[5] OJ L 26, 2.2.2000, p. 6.--------------------------------------------------ANNEX(tonnes) || Quantities available for new applications |Panama | 24628,650 |Traditional ACP bananas | 208234,753 |--------------------------------------------------